     Case 2:19-cv-01268-GMN-VCF Document 12 Filed 12/08/20 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                     ***

6     RONNIE EDWARDS,                                    Case No. 2:19-cv-01268-GMN-VCF

7                                       Plaintiff,       ORDER
8                    v.

9     BENJAMIN ESTILL, et al.

10                                 Defendant(s).

11

12          This court has been informed that Plaintiff is no longer incarcerated.

13          Under LR IA 3-1, an attorney or pro se party must immediately file with the court written

14   notification of any change of mailing address, email address, telephone number, or facsimile

15   number. The notification must include proof of service on each opposing party or the party’s

16   attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

17   default judgment, or other sanctions as deemed appropriate by the court.

18          Accordingly,

19          IT IS HEREBY ORDERED that Plaintiff Ronnie Edwards must file with the court a

20   written notification of his new mailing address, email address, telephone number, or facsimile

21   number, on or before January 7, 2021.

22
            DATED this 8th day of December 2020.
23

24

25                                                   CAM FERENBACH
                                                     UNITED STATES MAGISTRATE JUDGE
26

27
28
